Citation Nr: 1101920	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-33 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.   Entitlement to a rating in excess of 40 percent for 
residuals of prostate cancer effective September 1, 2008. 

2.   Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.  He is the recipient of the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a TDIU, and a July 2008 
rating decision issued by the same RO, which reduced the 
Veteran's disability evaluation for residuals of prostate cancer 
from 100 percent to 40 percent.  Timely appeals were noted with 
respect to those decisions.  With respect to the latter issue, 
the Veteran did not challenge the propriety of the reduction, but 
rather, argued that his residuals of prostate cancer were more 
severe than the assigned 40 percent evaluation. 

In the Veteran's representative's November 2010 Informal 
Hearing Presentation, the issues of entitlement to service 
connection for erectile dysfunction and entitlement to a 
rating in excess of 50 percent for posttraumatic stress 
disorder (PTSD) have been raised, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, since September 1, 
2008, residuals of prostate cancer have been manifested by the 
wearing of absorbent materials which must be changed more than 4 
times per day.


CONCLUSION OF LAW

Since September 1, 2008, the criteria for a 60 percent 
evaluation, but no higher, for residuals of prostate cancer have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.115a, 4.115b; Diagnostic Code (DC) 7528 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
appellant's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Veteran filed service connection for 
prostate cancer in March 2007.  In a June 2007 letter, he was 
advised of the evidence and information necessary to substantiate 
his service connection claim, as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, such letter informed the Veteran of the evidence 
and information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  
Thereafter, a June 2007 rating decision granted service 
connection for prostate cancer and assigned an initial 100 
percent evaluation, effective March 9, 2007.  The Veteran did not 
enter a notice of disagreement with respect to the initially 
assigned rating.

In a February 2008 rating decision, the RO proposed to reduce the 
Veteran's disability rating for prostate cancer from 100 percent 
to 40 percent.  Thereafter, in a July 2008 rating decision, the 
RO implemented the proposed reduction and assigned a 40 percent 
rating for the Veteran's prostate cancer, effective September 1, 
2008.  In his July 2008 notice of disagreement, the Veteran 
challenged the assignment of the 40 percent evaluation.  He did 
not disagree with respect to, or challenged the propriety of, the 
reduction.  Even so, as will be discussed herein, the Board finds 
that the RO complied with the notice requirements for reduction 
in evaluation of compensation in sections 3.105(e) and (i).   

As the Veteran was not provided VCAA notice with respect to the 
evidence and information necessary to substantiate his claim of 
entitlement to a rating in excess of 40 percent for prostate 
cancer, the Board finds that the VCAA notice provided in this 
case was defective.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has previously held that any notice error was 
presumed prejudicial and must result in reversal unless VA showed 
that the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 
889 (2007).  However, the United States Supreme Court reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and placed an 
unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his representative 
has identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the Veteran 
resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  487 
F.3d at 889.  Such a showing may be made by demonstrating, for 
example, (1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, (2) that a reasonable person could 
be expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 22 
Vet. App. 37, 46 (2008).

In this case, the Board finds that the Veteran had actual 
knowledge of what was necessary to substantiate his claim.  In 
this regard, in his July 2008 notice of disagreement, he argued 
that he deserved a higher rating for his prostate cancer as he 
had severe urinary frequency and required diapers.  Moreover, as 
will be discussed below, the Board finds that the Veteran's claim 
has been properly developed.  

Additionally, the evidence of record reflects that a reasonable 
person could have been expected to understand what was needed to 
support the Veteran's claim based on notice that was provided to 
him during the course of her appeal.  Specifically, the July 2008 
rating decision, October 2008 statement of the case, and 
September 2010 supplemental statement of the case advised him 
that, in order to be assigned a rating in excess of 40 percent, 
the evidence had to show the use of an appliance or the wearing 
of absorbent materials that must be changed more than four times 
a day.  

For the foregoing reasons, the Board finds that VA's failure to 
provide the Veteran with adequate VCAA notice did not affect the 
essential fairness of the adjudication of his claim and, 
therefore, such error is harmless.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice 
defect did not affect the essential fairness of the adjudication 
of the Veteran's claim.  

Relevant to the duty to assist, VA treatment records, Social 
Security Administration records, and VA examination reports have 
been obtained and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his pending 
appeal.  Additionally, he was afforded VA examinations in 
November 2007 and March 2009, which adequately address the 
relevant rating criteria and are sufficient to decide the claim.  
As such, the Board finds that VA has done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  

In the circumstances of this case, additional efforts to assist 
or notify the Veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
appellant's favor.  38 C.F.R. 
§ 4.3.

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).   In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  Id.

The Veteran's residuals of prostate cancer are rated under DC 
7528, which evaluates impairment resulting from malignant 
neoplasms of the genitourinary system.  According to this 
Diagnostic Code, a Veteran shall be rated 100 percent following 
the cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure with a mandatory VA examination at 
the expiration of 6 months.  Following that examination, if there 
has been no local reoccurrence or metastasis following the 
cessation of surgical, X-ray, anti-neoplastic chemotherapy, or 
other therapeutic procedure, the residuals will be evaluated as 
voiding dysfunction or renal dysfunction, whichever predominates.  
38 C.F.R. § 4.115b, DC 7528.  

Voiding dysfunction is rated based upon the particular condition, 
to include urine leakage, frequency, or obstructed voiding.  38 
C.F.R. § 4.115a.  Continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence are 
covered.  The evaluation is 40 percent if evidence shows that 
absorbent materials must be changed two to four times per.  Id.  
For 60 percent (the highest evaluation), evidence must show the 
use of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  Id.

For renal dysfunction, a 100 percent rating requires one of the 
following: requiring regular dialysis; precluding more than 
sedentary activity from persistent edema and albuminuria; BUN 
more than 80mg%; creatinine more than 8 mg%; or markedly 
decreased function of kidney or other organ systems, especially 
cardiovascular.  Id. An 80 percent rating requires one of the 
following: persistent edema and albuminuria with BUN 40 to 80 
mg%; creatinine 4 to 8 mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, or 
limitation of exertion.  A 60 percent rating requires one of the 
following: constant albuminuria with some edema; definite 
decrease in kidney function; or hypertension at least 40 percent 
disabling under DC 7101.

Review of the record shows that the Veteran was granted a 100 
percent disability evaluation under DC 7528 for malignant 
neoplasm of the genitourinary system, specifically Gleason Grade 
6 prostatic adenocarcinoma necessitating radical retropubic 
prostatectomy, effective March 9, 2007, the date of his claim for 
service connection for prostate cancer.   He was afforded the 
mandatory VA genitourinary examination in November 2007, which 
found no recurrence of prostate cancer following the Veteran's 
prostatectomy.  On the basis of those findings, a proposal to 
reduce the Veteran's disability rating for prostate cancer to 40 
percent was issued in February 2008.  By rating decision issued 
in July 2008, the Veteran's residuals of prostate cancer were 
assigned a 40 percent disability evaluation effective September 
1, 2008.   The Veteran filed a timely appeal with respect to that 
decision.

The Veteran has not asserted, and indeed the record does not 
reflect, that he suffers from renal dysfunction.  The Veteran's 
disability evaluation is based upon voiding dysfunction, the 
result of his radical retropubic prostatectomy.  A VA clinical 
note dated September 18, 2008, states that "when [the Veteran] 
uses pads, uses 8-10 pads.  Also with very significant urgency.  
Urinates 10-15 [times] daily secondary to urgency."  The note 
also indicates that the Veteran had had prostate cancer, but that 
his prostate specific antigen was undetectable post-operation.  

The Veteran was afforded another VA genitourinary examination in 
March 2009.  No evidence of recurrence of prostate cancer was 
noted.  The Veteran had "both stress and urge incontinence."  
He urinated at least every hour during the daytime, and 2-4 times 
per night.  He used 3-4 pads during the daytime and a diaper at 
night due to urinary incontinence.  He urinated on himself if he 
laughed, coughed, strained, bent, or picked up anything heavy.  
He had to change clothes due to incontinence 2-3 times per week.  
He was otherwise able to go about his daily activities, but was 
concerned about his ability to work outside of the home due to 
his incontinence.  There was no evidence of renal colic, bladder 
stones, renal failure, or acute renal nephritis.  The diagnosis 
was status post radical retropubic prostatectomy with no 
recurrence of prostate cancer, and erectile dysfunction and 
incontinence secondary to surgery for prostate cancer.  

Upon review, the Board finds that the notice requirements for 
reduction in evaluation of compensation in sections 3.105(e) and 
(i) were satisfied.  The Veteran's 100 percent evaluation was 
effective March 9, 2007, the date of his claim for service 
connection for prostate cancer, and continued in effect until 
September 1, 2008.  Since the evaluation had not been in effect 
for five years or more, compliance with the provisions of 38 
C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c).

Reexaminations reflecting improvement, in physical or mental 
disabilities, will warrant reduction in rating.  Id. The evidence 
shows that the reduction by the RO was appropriate.   The 
Veteran's condition improved in that after his surgery there was 
no showing of local reoccurrence or metastasis, as shown by the 
November 2007 and March 2009 VA examinations.  As a result, he 
was to be rated under 38 C.F.R. § 4.115a, dysfunctions of the 
genitourinary system.  The Board does find, however, that a 60 
percent rating is warranted effective September 1, 2008.  

In this regard, the September 2008 clinical examination showed 
the Veteran used at 8-10 pads per day, when he wore pads.  
Although the language of the note suggests that the Veteran did 
not use pads on a daily basis, there is nothing to indicate that 
the Veteran did not use pads because he did not need them.  
Indeed, a review of all of the evidence of record shows that the 
Veteran has significant and constant urinary incontinence as a 
result of the removal of his prostate.  The March 2009 
examination report reflects the level of severity of the 
Veteran's incontinence, as the Veteran reported significant 
urgency and the use of absorbent materials 3-4 times per day and 
a diaper at night due to incontinence.  When the use of the 
diaper is taken into account, the Veteran changes absorbent 
materials 4-5 times in a 24 hour period.  Thus, the evidence of 
record as of September 1, 2008, puts the amount at or above four 
pads per day, which is the amount that warrants a 60 percent 
rating.  

The evidence is at least in equipoise regarding the number of 
absorbent materials used per day as of September 1, 2008.  As a 
result, the Board will resolve doubt in the Veteran's favor and 
allow a 60 percent rating effective September 1, 2008.  The Board 
has considered whether staged ratings under Hart, supra; however, 
the Board finds that his symptomatology has been stable 
throughout the appeal period. Therefore, assigning staged ratings 
for such disability is not warranted.

The Veteran has not asserted, and indeed the evidence does not 
reflect, a history of renal dysfunction or failure.  Under 
Diagnostic Code 7528, if renal dysfunction is not predominant, a 
rating under voiding dysfunction is appropriate.  As a result, an 
80 percent rating under renal dysfunction in 38 C.F.R. § 4.115a 
is not warranted.

Additionally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's residuals of prostate cancer with 
the established criteria found in the rating schedule.  The Board 
finds that the Veteran's residuals of prostate cancer 
symptomatology is fully addressed by the rating criteria under 
which such disability is rated.  There are no additional symptoms 
of his residuals of prostate cancer that are not addressed by the 
rating schedule.  Therefore, the Board finds that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology for his service-connected disability.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

Although the evidence of record does not support a total 
schedular disability rating, as noted above, a claim for a TDIU 
is pending before the Board.  In this regard, the record reflects 
that the Veteran is not employed.  He left his job as a tool and 
die maker in 2004 because the factory closed.  He has not worked 
since that time.  However, as the Veteran's TDIU claim is being 
for remanded for further development, it is unnecessary to 
discuss this issue further at this time.

In sum, the Board finds that an increased rating of 60 percent is 
warranted for the Veteran's residuals of prostate cancer 
effective September 1, 2008.  Board, however, finds that the 
preponderance of the evidence is against the Veteran's claim for 
a rating in excess of 60 percent for such disability.  In denying 
a rating in excess of 60 percent, the Board finds the benefit of 
the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


ORDER

As of September 1, 2008, a rating of 60 percent, but no higher, 
for residuals of prostate cancer is granted, subject to the 
regulations governing the award of monetary benefits.


REMAND

The Veteran is currently service connected for residuals of 
prostate cancer (60 percent assigned herein); PTSD (50 percent); 
diabetes mellitus (20 percent); residuals of shell fragment 
wounds, left chest wall with retained foreign bodies (10 
percent); tinnitus (10 percent); hearing loss (0 percent); 
residuals of left ear drum perforation (0 percent); and 
laceration of the left little finger and left little toe (0 
percent).  Therefore, the schedular requirements under the 
provisions of 38 C.F.R. 
§ 4.16(a) are met.

In April 2008, the Veteran received a series of VA examinations 
commenting on the occupational and social impairment caused by 
his service-connected PTSD, shrapnel injury, and hearing 
disabilities.  The record contains no objective evidence or 
opinions, however, on the occupational and social impairment 
caused by the Veteran's service-connected residuals of prostate 
cancer or diabetes mellitus.  

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities has on a Veteran's 
ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty to 
obtain medical opinions as to employability).  Such an 
examination is especially needed in light of the Veteran's 
comments during his March 2009 VA genitourinary examination that 
he was concerned about the impact of his incontinence on his 
ability to maintain employment outside the home, and his November 
2010 allegations that his service-connected PTSD has increased in 
severity.  

Additionally, while on remand, any outstanding treatment records 
dated from December 2009 to the present from the Jackson, 
Mississippi, VA Medical Center should be obtained for 
consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from 
the Jackson VA Medical Center dated from 
December 2009 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA 
examination to obtain an opinion as to the 
impact of his service-connected disabilities 
on his ability to work.  The Veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner(s) 
designated to examine the Veteran, and the 
examination report(s) should note review of 
the file.

The examiner(s) should provide an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's service-
connected residuals of prostate cancer; PTSD; 
shell fragment wounds; hearing loss; 
tinnitus; residuals of left ear drum 
perforation; and left little finger 
laceration, either jointly or singularly, 
preclude employment consistent with the 
Veteran's  education and occupational 
experience, without taking into account his 
age or any nonservice-connected disability.  
The examiner(s) should set forth a rationale 
for the conclusions reached.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


